The Attorney       General of Texas

JIM MATTOX                                   April 25, 1986
Attorney General



Suprame Court Building         HonorableG. Dwaync Pruitt         OpinionNo. m-486
P. 0. Box 12548                Terry County Attarney
Audi, TX. 70711.2548           Courthouse                        h3: Whether  a janitorial     service.
512M752SDl
Telex 9101074-1367
                               Brownfield,Texae 79316            contract is exempt from the cm-
Telecopier 512147S-0266                                          petltive bidding requirements          of
                                                                 article 2368a.5, V.T.C.S.
714 JackSon, Suite 700         Denr Mr. Pruitt:
Dallrs, TX. 752024506
2141742-S944
                                   You ask whel:hrra contractfor janitorialservices is a contract
                               for personal services     for purposes of article    2368a.5, V.T.C.S.
4S24 Alberta Ave.. Suite 160   Before a county may purchase  items under a contract  that will require
El Paso. TX. 799052793         an expenditure ,J:Emore than $5,000, the conmissioners court must
91!x33.34S4                    comply with certain competitivebidding requirements. V.T.C.S. art.
                               23688.5, 13(a). A contract for "a personal service," however, is
1001 Taxer. Suite 700          exempt from,thewmpetitive bidding requirements. -Id. §4(4).
Houston. TX. .F7002-3111
7lY2235888                            In several Instances this office has determined ss a matter of
                               law that a contl'act  was or was not a contract for personal services
8W Broadway. Suite 312
                               for purposes of county purchasing. See Attorney      General Opiuions
Lubbock. TX. 79401-3479
                               Mu-344   (1981);W&530 (1982). The question of whether a contractfor
SW-7476238                     janitorialservicesIs a contractfor personal services,however, is a
                               fact question that deuends on the nature of a aarticular contract.
                               See &bin v. CoJlin County Commissioners'Court, 651 S.W.2d 55, 56
4309 N. Tenth, Suite B
HcAllsn. TX. 7BSWlSBS
                                (Tex. App. - Dallas 1983, no writ). We cannot enswer fact questions
512fSS24S47                    in the opinion process, but ve can set out guidelines for you to use
                               in   determining whether the contract in question Is a contract for
                               personal servlce:3*
200 Main Piu*   suits 400
San Antonlo. TX. 782052797
51212254191
                                      In construingthe phrase "personalsewices" for the purposes of
                               another statute, the Texas SupremeCourt concludedthat "services"and
                               "personal serviceb" are not coextensive. Van Zandt v. Fort Worth
An Equal Opportunity/          pscss. 359 S.W.2d 893 (Tex. 1962). Someone who claims to have
AffIrmalIve Actlon Employer    rendered"persoasl services"must have performed the serviceshimself.
                               The claiment'sc:u~ployees,  in contrast,my have rendered "services."
                               If the contract you ask about requires a specific person to perform
                               janitorialservices. it is a contract for person61 services. If the
                               contract   merely requires a person or a corporationto provide persons
                               who will perform jsn%torlal services, It is net a concrsct for
                               personal services.



                                                           p. 2226
Eonorabh   C. Dwayne Pruitt   - Paga 2    (JM-486)




                                SUMMARY

               The question of whether  a contract for jani-
           torial services :Ls a contrnct for        personal
           services for    pwzposes of     article 2368n.5,
           V.T.C.S., Is a Esct question. If n specific
           person is required to perform the services,it is
           n contractfor pn,sor~~l  services. If the contract
           merely requires that someone perform jsnitorial
           services,  it is not a contract for personal
           services.




                                          L-l
                                           Very truly yours/ 1
                                                          d/l    -l-t

                                               A;,     /kJm
                                           JIM    MATTOX
                                           AttorneyGeneral of Texas

JACK EIGHTOWER
First AssistantAttorneyGeneral

NARYKELLER
ExecutiveAssistant    Attorue!f
                              General

ROBERT GRAY
Special Assistant    AttorneyGt!ueral

RICK GILPIN
Chairman.Opinion Committee

Prepared by Sarnh    Woelk
AssistantAttorney     Genernl




                                    p. 2227